Citation Nr: 1142320	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-37 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to August 1969, with combat service in the Republic of Vietnam.  The Veteran is the recipient of the Purple Heart Medal and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, increased the Veteran's disability rating for his service-connected posttraumatic stress disorder (PTSD) from 30 percent to 50 percent disabling, effective November 15, 2007.  In August 2008, the Veteran submitted his notice of disagreement with this determination, and timely perfected his appeal in January 2009.

In October 2009, the Veteran testified before the undersigned Veterans Law Judge, sitting in Salt Lake City, Utah.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

In December 2009, the Veteran's claim for an increased disability rating for his service-connected PTSD came before the Board.  At that time, the Board denied the claim and held that the RO had not yet dealt with the issue of TDIU that had been raised by the record.  As such, the issue of entitlement to TDIU was remanded to the RO for further development, consistent with the United States Court of Appeals for Veterans Claims (Court) holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for TDIU is part and parcel of an increased disability rating claim.  Such development having been accomplished, the TDIU claim has been returned to the Board for adjudication.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In January 2011, the Veteran submitted a statement from an advanced practice registered nurse.  The statement suggests that the Veteran's PTSD might have increased in severity.  As such, the Veteran may wish to file a claim seeking a higher scheduler rating for his PTSD.  The matter is referred to the RO for any development deemed appropriate. 


FINDINGS OF FACT

1.  Service connection is in effect for: PTSD, considered 50 percent disabling; the residuals of prostate cancer, considered 40 percent disabling; a shell fragment wound of the right buttock, considered 10 percent disabling; a shell fragment wound of the left thigh, considered noncompensably disabling; and impotence secondary to the residuals of prostate cancer, considered noncompensably disabling.  The Veteran's combined disability rating is 70 percent.

2.  Resolving all doubt in the Veteran's favor, his service-connected disabilities alone preclude him from engaging in substantially gainful employment that is consistent with his education and occupational experience.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for the assignment of TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

As the Board's decision to grant a TDIU rating herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations. 

II.  The Merits of the Claim

The Veteran contends that he is entitled to a TDIU.  The Board concurs.

Relevant Law and Regulations

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. § 3.340 (2011).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (2011). 

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  See 38 C.F.R. § 4.16(a) (2011).

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09). 

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  See 38 C.F.R. §§ 3.341(a), 4.19 (2011).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991). 

A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  However, the question in a total rating case based upon individual unemployability due to service-connected disabilities is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether the Veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  See 38 C.F.R. § 3.102 (2011). 

Analysis

The Veteran contends that he is entitled to an award of TDIU, as his service-connected disabilities render him unemployable.

Service connection is in effect for: PTSD, considered 50 percent disabling; the residuals of prostate cancer, considered 40 percent disabling; a shell fragment wound of the right buttock, considered 10 percent disabling; a shell fragment wound of the left thigh, considered noncompensably disabling; and impotence secondary to the residuals of prostate cancer, considered noncompensably disabling.  The Veteran's combined disability rating is 70 percent.
At 70 percent, the Veteran's combined disability rating meets the schedular criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a) (2011).  The Board must now determine whether the evidence of record shows that the Veteran's service-connected disabilities alone preclude him from engaging in substantially gainful employment.

The Veteran was initially diagnosed with PTSD in June 2004, during his VA PTSD compensation examination.  See VA Examination Report, June 28, 2004.  In January 2008, during a VA compensation examination, the Veteran reported that he was married with six children (one deceased), and was working in a cabinet making shop.  His diagnosis of PTSD was continued, and his Global Assessment of Functioning (GAF) score was noted as 55.  See VA Examination Report, January 8, 2008.  

In September 2008, the Veteran submitted a letter from his then-employer, Mr. K. A., from K.D. Cabinets.  Mr. K. A. noted that there was a marked change in the Veteran's temperament, personality, and outlook during his employment.  The Veteran had become increasingly pessimistic, moody, and sullen.  The Veteran was also very defensive and prone to angry outbursts with his co-workers and supervisors.  See Letter from K.A., September 12, 2008.  

The Veteran participated in a VA PTSD compensation examination in January 2009.  At that time, the VA examiner thoroughly reviewed the Veteran's VA treatment records, noting a July 2008 letter from the Veteran, which described his insomnia and nightmares.  Further, the Veteran noted that he had begun to realize the impact of his PTSD and associated depression on his employment.  To illustrate this point, the Veteran stated that he had held over 17 jobs since returning from military service.  See Veteran's Letter, July 20, 2008.  The VA examiner also noted the December 2008 VA treatment note, which indicated increased feelings of hopelessness, difficulty functioning on the job, and the assignment of a GAF score of 45.  See VA Treatment Record, December 2, 2008.  See VA Examination Report, January 13, 2009.

The VA examiner indicated that it was clear the Veteran continued to have problems with depression and self-motivation.  With respect to his employment, the Veteran stated that he had worked in a full-time capacity for K. D. Cabinets for approximately three and a half years, until he was moved to part-time work in September 2008.  The Veteran stated that he believed this occurred due to his missing approximately one to two days per month due to his depression.  He also noted that he believed his work hours were reduced due to his problems with concentration and his performance.  Ultimately, the VA examiner continued the diagnosis of PTSD and major depressive disorder, and assigned a GAF score of 45.  The VA examiner concluded that the Veteran suffered from occupational impairment due to his reduced reliability and productivity.  Id.

In October 2009, Mr. K. A. submitted a second letter discussing the Veteran's behavior while at work.  He stated that he had furloughed the Veteran and was not likely to bring him back due to his unreliability, frequent absences, and extremely argumentative manner.  Mr. K. A. opined that, in his personal opinion, it would be very difficult for the Veteran to maintain employment elsewhere due to his psychiatric difficulties.  See Letter from K.A., October 9, 2009.  

The Veteran's wife also submitted a lay statement in October 2009.  She described the very happy man that she had married, and the slow decline he experienced after he returned from military service.  The Veteran's wife noted that anytime the Veteran became bored or was told that he needed to work harder, he would quit his job.  For those jobs that he did not quit first, he was fired due to his lack of commitment.  The Veteran's wife stated that after each situation where the Veteran quit or lost his job, he would take months to look for a new job, failing to demonstrate any concern about finding another job.  As the time progressed, the Veteran's indifference also began to include a lack of regular hygiene.  See Lay Statement of Veteran's Wife, October 20, 2009.

During his Travel Board hearing with the undersigned, the Veteran reported that he was laid off in approximately July 2009 from his job as a cabinet maker due to his service-connected PTSD, to include depression, angry outbursts, and the general inability to interact well with others, and has since been unable to find further employment.  See October 2009 Board hearing transcript, pp. 5 - 6.  During his hearing testimony, the Veteran stated that his psychiatric symptoms had increased significantly.  Id. at p. 4.  These symptoms included depression, difficulty coping with daily life, lack of motivation, significant anger, and difficulty working with others.  Id. at p. 11.

In December 2009, the Board remanded the Veteran's claim for an appropriate VA compensation examination, to determine whether the Veteran is unemployable due to his service-connected disabilities.  The first medical doctor who examined the Veteran diagnosed him with (1) prostate cancer, status post radical prostatectomy, (2) erectile dysfunction secondary to radical prostatectomy, (3) a right buttock shell fragment wound to Muscle Group XVII, (4) a left thigh muscle shell fragment wound to Muscle Group XIII, and (5) degenerative disc disease with sciatica, greater on the left than right.  Thereafter, the examining physician found that these conditions did not prevent the Veteran from securing or maintaining substantially gainful employment, either alone or collectively.  Further, it was noted that the Veteran is not in receipt of service connection for his back disabilities.  See VA TDIU Examination Report, October 18, 2010.

Thereafter, the Veteran was afforded a separate VA PTSD examination with an appropriate expert.  At that time, the Veteran was again diagnosed with PTSD and associated depression.  AXIS IV also noted the Veteran's problems with employment and his marital relationship.  The Veteran was assigned a GAF score of 45.  The VA examiner noted that an October 2009 VA treatment note indicated that the Veteran was fired from his job with K. D. Cabinets.  The Veteran stated that this occurred due to his inability to get along with people.  See VA Treatment Record, October 23, 2009.  The Veteran informed the VA examiner that Mr. K. A., his former employer who was also a friend, was unable to continue the Veteran's employment due to his behavior.  The Veteran also informed the VA examiner that he had applied for a different job, but that his prospective employer had contacted his former employer (Mr. K. A.) for references.  As a result, the Veteran was not hired due to his previous behavior.  Ultimately, the VA examiner concluded that it was at least as likely as not that the Veteran's service-connected PTSD prevented him from securing and maintaining gainful employment.  The Veteran was also assigned a GAF score of 35.  See VA PTSD Examination Report, October 18, 2010.

The Veteran also submitted a statement from his treating Advance Practice Registered Nurse (APRN) in January 2011, stating that he continued to experience low mood, poor energy and focus, nightmares, flashbacks, intrusive thoughts, startle reflex, hypervigilance, emotional withdrawal, and isolation.  He was noted to be impaired with respect to family and work life due to the chronicity and severity of his PTSD symptoms.  The APRN opined that the Veteran exhibits grossly inappropriate behavior that has led him to having marked dysfunction in all domains of his life and that he is totally and permanently disabled due to his PTSD.  See Statement of C. A., APRN, January 11, 2011.

The Board notes that GAF scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p.32].  A GAF score of 31 to 40 indicates "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV.



During the course of the Veteran's appeal, it is clear from his aforementioned assigned GAF scores that his ability to function in an employment situation has dramatically decreased, ranging from 55 in June 2004 and January 2008, to 45 in January 2009, and finally to 35 in October 2010, indicating severe occupational impairment.  These findings, taken collectively with the positive medical nexus opinions provided in October 2010 and January 2011, support the Veteran's claim that he is entitled to an award of TDIU.  

Affording the Veteran the full benefit of the doubt, the Board finds that the record demonstrates that his service-connected disability alone precludes him from engaging in substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, entitlement to an award of TDIU due to the Veteran's service-connected disabilities is warranted.


ORDER

Entitlement to a TDIU rating is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


